DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the application filed on 12/21/2020. Claims 1-20 are pending and herein considered. 
Oath/Declaration
The receipt of oath/declaration is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-20 of U.S. Patent No. 10,880,439 (Application no. 16/425,714). Although the claims at issue are not identical, they are not patentably distinct from each other because the patent anticipates the current application where the patent and the application are directed to receiving, with a computing system from a calling party at an originating point in at least one first network, a request to  to teach the invention of the claims 1-20 of the current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 11-14 and 20 are rejected under pre-AIA  35 U.S.C 103 as being unpatentable over of Mufti (U.S 2014/0269496) in view of Eng et al. (U.S 2012/0321058) further in view of Pierrat et al. (U.S 2005/0076316). 
For claim 1: 
Mufti discloses a method, comprising: receiving, with a computing system from a calling party at an originating point in at least one first network (see Mufti, abstract; paragraph [0011]; a terminating side MSC server in the MSS pool generally randomly allocates a media gateway for a mobile to mobile call, or a mobile to PSTN call, between MSC servers upon receiving a message regarding the call from an originating MSC server), a request to establish a call between the calling party and a called party at a destination point in at least one second network (see Mufti, paragraph [0042]; Upon receiving the INVITE message acknowledgement from the terminating MSC server 3, the call session is established. Once the call session is established, the originating MSC server 1 sends a final ACK message to acknowledge the call session to the terminating MSC server3 and the voice data for the established call is exchanged between the calling and the called parties over RTP and RTP is a protocol for delivering audio/video over the mobile network);
receiving, with the computing system, a first set of network information from one or more first routing databases associated with the at least one first network that is operated by a first service provider; receiving, with the computing system, a second set of network information from one or more second routing databases associated with the at least one second network that is operated by a second service provider that is separate from the first service provider (see Mufti, paragraph [0027]; [0028]; the call route table may include information such as the IP address of media gateways);  
analyzing, with the computing system, the received first set of network information and the received second set of network information to generate a unified routing model for optimizing routing of the call between the calling party and the called party through the at least one first network and the at least one second network (see Mufti, paragraph [0027]; [0096]; the optimizer may use the trunk group identifier to select a terminating media gateway that is geographically nearest to the originating media gateway in order to minimize the distance the call payload would need to travel);
selecting, with the computing system, an optimized route through the at least one first network and the at least one second network for establishing the call based at least in part on the generated unified routing model (see Mufti, paragraph [0027]-[0038]; the optimizer may use the routing information in the internal routing table to select a call route that is mapped to the trunk group identifier); and 
establishing, with the computing system, the call based at least in part on the selected optimized route (see Mufti, paragraph [0027]).  
Mufti does not explicitly disclose a first set of network information from one or more first routing databases associated with the at least one first network that is 
Eng, from the same or similar fields of endeavor, disclose the optimization of the routing of multimedia communications among user devices across convergent networks wherein receiving a transmission in a first format through a first communication network from a first access device of a calling party, the transmission comprising a signaling message related to one of establishing and transmitting voice communication for a phone call in one of a digital telephone network, an analog telephone network, and a cellular network from the calling party to a called party (see Eng, paragraph [0006]; [0012]; selectively route multimedia communications among multiple parties, transparent and seamless to the users, through one or more service providers), and network operators based on user requirements and establishing a call session through a cellular, a circuit switched or an IP network and the access device being responsive to a user selection of the called party for communication and establishes a call session with the called party via the IP based communication service provider when the IP based communication service provider indicates the called party is available (see Eng, paragraph [0036]; [0098]; [0133]; [0144]-[0147]; [0165]-[0172]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises a method as taught by Eng. The motivation for doing this is to provide a system networks can have an advantage of such technique is to enable a service provider to optimize the local bandwidth usage of local networks.

Pierrat, from the same or similar fields of endeavor, disclose a high-level view of routing using the unified model (see Pierrat, figure 22, paragraph [0130]; [0018]).
Therefore, it would have been obvious statement before the effective filing date of the claimed invention to have a system comprises unified routing model as taught by Pierrat. The motivation for doing this is to provide a system networks can improve integrated circuit creation via the use of a unified model of fabrication processes and circuit elements that can complement or replace design rules.
For claims 2 and 12: 
In addition to rejection in claims 2 and 12, Mufti- Eng- Pierrat further disclose wherein the computing system comprises at least one of a call server, a call controller, a call manager, a media gateway controller, centralized call server, a centralized call controller, a centralized call manager, or a centralized media gateway controller (see Mufti, at least at paragraph [0012]; [0017]; a media gateway).  
For claim 3: 
In addition to rejection in claim 3, Mufti-Eng-Pierrat further disclose wherein the calling device associated with the calling party comprises at least one of a telephone, a voice over Internet protocol ("VoIP") private branch exchange ("PBX"), a time-division multiplexing ("TDM") voice PBX, a VoIP soft client, a facsimile machine, or a voice origination device (see Eng, paragraph [0036]; {0079]-[0080]; a telephone, fax machine, and [0147]; PBX). 
The motivation for doing this is to provide a system networks can improve the the quality of the route and would be useful to know the quality level of each particular host along a route so that packets requiring a higher quality could be routed using hosts having a high-quality measurement score.
For claims 4 and 13: 
In addition to rejection in claims 4 and 13, Mufti-Eng-Pierrat further disclose wherein the at least one first network and the at least one second network each comprises at least one of a circuit-switched network, a public switched telephone network, a voice over Internet protocol ("VoIP") network, a computer network, or the Internet (see Mufti, at least at paragraph [0021]; Circuit Switched (CS) networks; [0044]; Internet OR see Eng, paragraph [0100]; computer network)).  
For claims 5 and 14: 
In addition to rejection in claims 5 and 14, Mufti-Eng-Pierrat further disclose wherein the first set of network information and the second set of network information each comprises at least one of private peering agreements, private commercial exchange data, traffic exchange agreements, cost data for traffic exchange, service level agreements, minimum contractually required traffic, maximum contractually required traffic, local exchange routing guide ("LERG") data, number portability, key performance indicator ("KPI") data, data regarding health of network routes, capacity of network routes, quality of service ("QoS"), industry data, service level agreements ("SLA"), connectivity details, usage data, call detail records, call statistics, network connectivity statistics, network configuration data, or other attributes from each network (see Eng, paragraph [0092]; call detail or [0135]; a QoS management). The motivation for doing this is to provide a system networks can improve the quality of the route and would be useful to know the quality level of each particular host along a route so that packets requiring a higher quality could be routed using hosts having a high-quality measurement score.
For claim 11: 

For claim 20
For claim 20, claim 20 is directed to a system which has similar scope as claim 1. Therefore, claim 20 remains un-patentable for the same reasons.
Allowable Subject Matter
Claims 6-10 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in all independents form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome any objection claims, and if a proper terminal disclaimer filed to overcome the double patenting rejection(s), set forth in this Office action.
Conclusion
The prior arts made or record and not relied upon are considered pertinent to applicant's disclosures. Erb et al. (U.S 2001/0013066); describes method of optimizing route selection of a communication connection over diverse media. Brueing et al. (U.S 7,899,177); Ma et al. (U.S 2015/0189087); Shaikh et al. (U.S 2019/0173750).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN-HUONG TRUONG whose telephone number is (571)270-5829. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lan-Huong Truong/
Patent Examiner, Art Unit: 2464
02/12/2022